 AUDUBON CABINET COMPANY, INC.349tive bargaining within the meaning of, Section 9 (b) of the Act andshall direct an election 15 among such employees :All employees who handle incoming and outgoing papers frompressroom through and including platform work, all addressographwork in, connection with mailing room operation, and including allwork now being performed by the mailing department, but excludingall supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER JENKINS, dissenting in part :I concur in the -result reached by my colleagues.However, for thereasons stated in my dissent inWest Virg2'.iia Pulp and Paper Com-pany,118 NLRB 1595, I would not permit the Intervenors, who arenot in compliance with the filing requirements of the Act, to partici-pate in this proceeding for any purpose.1The Intervenors took the position that because of the Petitioner's conduct in connec-tionwith the alleged schism, it is impossible to hold a free election.However, the caseofKearney & Trecker Corp. v. N. L. R. B.,210 F. 2d 852 (C. A. 7, 1954), relied on by theIntervenors,is clearly distinguishable on the facts.Audubon Cabinet Company, Inc. and Period Tables, Inc.andUnited Furniture Workers of America,AFL-CIO,and its Local235,Petitioner.Cases Nos. 35-RC-1164 and 35-RC-118. No-vember 5, 1957-SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Order of the Board issued on March28, 1957,1 an election by secret ballot was conducted on July 16, 1957,among the employees in the stipulated unit, under the direction andsupervision of the Acting Regional Director for the Ninth Region.Following the election, the parties were furnished a tally of ballotswhich, showed that of approximately 137 eligible voters, 131 castballots, of which 69 were for and 49 against the Petitioner, 12 werechallenged, and 1 was void;.Thereafter, the Employers filed timely objections to conductaffecting the results of the election, alleging in substance that unionrepresentatives (1) threatened, intimidated, and coerced employeesin the course of house-to-house visits; (2) made -false statements toemployees regarding hours, wages, and working conditions at theEmployers' plants and at other plants where the Petitioner may or1 117 NLRB861, wherein the Board set aside an election conducted herein on August 24,1955,and directed the holding of a new election.119 NLRB No. 41. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay not have been the bargaining agent; and (3) were in closeproximity to the plant during the election and addressed and in-fluenced employees as they were about to enter the property for thepurpose of voting.On July 22, the Regional Office requested theEmployers to submit evidence in support of their objections.Byletter dated July 27, the Employers advised the Regional Office thatthey could not obtain written statements in support of their objec-tions from employees but submitted the names of eight employeeswho they asserted would be willing to give supporting evidence to afield examiner of the Board.On August 2, the Acting RegionalDirector issued his report on objections to election, in which he recom-mended that the objections be overruled because the objections lackedspecificity and, in any event, because the Employers failed to submitevidence in support of the objections 2The Employers filed timelyexceptions to this report.Upon the basis of the entire record in this case, the Board 9 makesthe following findings of fact :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The Petitioner claims to represent certain employees of theEmployer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4:The parties stipulated, and we find, that the following employeesof the Employers constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees of the Employers at theirHenderson, Kentucky, operation, excluding office clerical employees,plant clerical employees, professional employees, guards, and super-visors as defined in the Act.5.We find no merit in the Employers' exceptions to the ActingRegional Director's recommendation herein.Objections, to merit investigation by a Regional Director, must bereasonably specific in alleging facts whichprima faciewould war-rant setting aside an election.This rule of the Board is designedto discourage attempts to delay the effectuation of conclusive elec-tion results by a party invoking the Board's objections procedureswithout having knowledge at the time of filing of any basis for invali-dating the election.'In our opinion, the mere allegation that the2 The Acting Regional Director also found that the Employers had raised a "belated ob-jection" in their letter of July 27.However, the matter thus referred to is but a restate-ment of objection (3), above.8 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Rodgers, Bean, and Jenkins].4 Don Allen Midtown Chevrolet, Inc.,113 NLRB 879. AUDUBON CABINET COMPANY, INC.351Petitioner threatened,intimidated,and coerced employees constitutesl generalconclusion,devoid of any specific content or substance,.which fails to satisfy the Board's requirement of reasonable specific-ity in the filingof objections.5Nor do we findthat the other objec-tions, namely,the allegedfalse statements and close proximity of theUnion's representatives to the plantduring theelection, satisfy theBoard's rulein this respect.The false statements alleged in objection(2) have not been shown to be suchas exceedthe limits of legitimate+campaign propagandaso as to impair the free choice of the employeesin the election.'Similarly, with respect to objection(3) relatingto the close proximity of union representatives to the plant wherethey addressed and influenced employees,'we find that such elec-tioneering does not, in and of itself,constitute an unlawful inter-ference with the election sMoreover,if, contrary to our findings above, the requirement of-reasonable specificity in the filing of objections had been met herein,we would nonetheless be compelled to overrule the objections.Forthe Board has consistently held that a party filing objections to anelection isobligatedto furnish evidence in support of such objec-tions and that, unless such evidence is produced,the Regional Directorisnot required to pursue the investigation further.9And no suchsupporting evidence has been produced by the Employers.10For the above reasons, we hereby overrule the Employers'objec-tions, as recommended by the Acting Regional Director.As UnitedFurnitureWorkers of America,AFL-CIO,and its Local235 havesecured a majority of the valid votes cast,we shall certify them asthe bargaining representative of the employees in the appropriateunit.[The Board certified United Furniture Workers of America, AFL-(CIO,and its Local 235, as the designated collective-bargaining rep-:resentative of employees of the Employer in the unit herein foundappropriate.]5 Don Allen Midtown Chevrolet, Inc., supra ; Mission Appliance Corporation,104 NLRB361.6 SeeAllis-ChalmersManufacturingCo., 117 NLRB 744;The Calidyne Company,117NLRB 1026;lVheelerweldDivision, C.H.Wheeler Manufacturing Company,118 NLRB698.7 The Employers make no allegation as to the nature and content of the conversationsbetween the union representatives and the employees.8Higgins, Inc.,106 NLRB 845;The Rackle Company of Texas,117 NLRB462;Burson.Plant of The Kendall Company,115 NLRB 1401.9Wood &SmithShoe Co., 117 NLRB 1760.'0 Cf.J. Spevak & Co., Inc.,110 NLRB 954. In their exceptions, the Employers statethat "in the past," the only specific case mentioned occurring "a number. of years ago," theRegional Office was content to receive merelythe namesof witnesses, which was all that-they provided.We do not view these assertions as providing sufficient basis for relaxingthe Board's requirements in this connection.SeeProgressive Brass Foundry Co., Inc.,:114 NLRB 963.